AFFIRM; and Opinion Filed October 20, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00401-CR

                         ANTHONY MICHAEL VIGIL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 063462

                              MEMORANDUM OPINION
                       Before Justices FitzGerald, Fillmore, and Stoddart
                                  Opinion by Justice Fillmore

       Anthony Michael Vigil pleaded guilty before a jury to assault involving family violence,

with a prior assault-family violence conviction. See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)

(West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 & Supp. 2014). Vigil also

pleaded true to one enhancement paragraph alleging a prior felony conviction. The jury found

the enhancement paragraph true and assessed punishment at ten years’ imprisonment and a

$5,000 fine. On appeal, Vigil’s attorney filed a brief in which he concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,
there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to Vigil. We advised Vigil

of his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel

in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47

140401F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ANTHONY MICHAEL VIGIL,                            Appeal from the 397th Judicial District
Appellant                                         Court of Grayson County, Texas (Tr.Ct.No.
                                                  063462).
No. 05-14-00401-CR       V.                       Opinion delivered by Justice Fillmore,
                                                  Justices FitzGerald and Stoddart
THE STATE OF TEXAS, Appellee                      participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 20, 2014.




                                            -3-